DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species B(i), identified in the reply filed on 8/19/2022, is acknowledged. Upon further consideration, the restriction requirement is withdrawn. 
	 
Claim Status
Claims 1, 3-4, 6-7, 9-13, 15-26, 28-29, 31-32, 34-38, and 40-50 are pending.
Claims 2, 5, 8, 14, 27, 30, 33, and 39 are cancelled.
	Claims 1, 3-4, 6-7, 9-13, 15-26, 28-29, 31-32, 34-38, and 40-50 are rejected.
It is noted that in Applicant’s Remarks on 8/19/2022, Applicant stated that claim 37 is cancelled. However, the claims submitted on 8/19/2022 indicate that claim 39 is cancelled.
It is also noted that the cancelled claims include the text of the claims. According to 37 C.F.R. 1.121(c)(4)(i), no claim text shall be presented for any claim in the claim listing with the status of “canceled”. It is requested that the text from these claims be removed in any subsequent responses.
Priority
	The instant Application claims the benefit of domestic priority to US provisional applications 62/612,048, filed 12/29/2017, and 62/699,685, filed 7/17/2018. Accordingly, each of claims 1, 3-4, 6-7, 9-13, 15-26, 28-29, 31-32, 34-38, and 40-50 are afforded the effective filing date of the 12/29/2017.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 7/08/2019 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered. A signed copy of the IDS document is included with this Office Action.  

Drawings
The replacement drawing sheets submitted 2/26/2019 are accepted.
The drawings are objected to because: 
in FIG. 5A, 5B, 12A, 12B, the sample keys for “Study DNA” and “Sample DNA” are the same colors, and cannot therefore be used to differentiate the data in the plot; 
FIG. 5B contains a typographical error in the figure title (Witht Optimizations); and
in FIG. 8, 9A, 9B, 9C, 9D, 10A, 10B, the sample keys for “Test Reads” and “Control Reads” are the same colors, and cannot therefore be used to differentiate the data in the plot.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Specification
	The disclosure is objected to for the following informalities. It is noted that for purposes of the instant Office Action, any reference to the Specification pertains to the clean copy of the substitute Specification as filed on 2/26/2019.
Abstract
The abstract of the disclosure is objected to because it recites “The system determines if a marker is significant in by calculating”, which should be amended to remove the “in” after significant.  Correction is required.  See MPEP § 608.01(b).
Disclosure
	The specification contains grammatical errors at least at [0009-0011] of “FIG. 1 is flowchart”, “FIG. 2 is block diagram”, “FIG. 3 is flowchart”, which are missing “a” before flowchart and block diagram.
Appropriate correction for all objections to the Specification is required.

Claim Objections
	The claims are objected to for the following informalities:
Claims 1 and 26 recite “the markers known to be associated with (MSI) in cancer”, where the parentheses around “MSI” should be removed.
Claims 1 and 26 recite “the divergence score representing a relative entropy for the marker is calculated by quantifying a relative diffeerence in an expected length variation between the test reads and control reads for the marker”, where “difference” is misspelled.
Claims 1 recites “the statistical signficance score is calculated by quantifying a statistical significance of the marker”, where “significance” is misspelled.
	Claims 1 and 26 recite “the significance score is calculated by quantifying a statistical significance of the marker, the viability score is calculated by quantifying similarities between the marker and other markers in the filtered pluarlity of markers”, where “plurality” is misspelled.
Claims 1 and 26 recite “determining an instability score for the sample based on the calculated marker significances scores”, which should be amended to recite “calculated marker significance[[s]] scores”.
Claims 7 and 32 recite “Jenson-Shannon divergence”, which should be amended to recite “Jensen-Shannon divergence”, as is supported by the specification at [0119].
	Claims 12 and 37 recite “Benjamini-Hochber correction”, which should be amended to recite “Benjamini-Hochberg correction”, as is supported by the specification at [0112].
	Claim 28 recites “The system off claim 26”, where “off” should be amended to “of”. 
	Claim 50 recites “The system of claim 25, wherein the plurality of control reads are obtained from a secondary sample previously known not to include microsatellite instability”, but claim 25 is dependent on claim 1 and recites “The method of claim 1, wherein the plurality of control reads are obtained from a secondary sample previously known not to include microsatellite instability”. It is assumed that claim 50 should depend on claim 26 and not claim 25, and should be amended accordingly.

Claim Interpretation
Claim Terminology
	In claims 1 and 26, the recitation in the preamble that the method is “for informing treatment in an individual based on microsatellite instability” does not limit the scope of the claim. As stated in the MPEP 2111.02(II) a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention. Consequently, “preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant.” The preamble of claim 1 merely states an intended use of the method and it does not affect the steps of the claim because none of the steps recite a treating an individual.
	Claims 1 and 26 recite “filtering the plurality of markers such that a specificity of determining an instability score increases”, which reads on an intended use of filtering the plurality of markers. No active steps are given to indicate why specificity would increase, or how such an increase would be evaluated. Therefore, any art that teaches filtering of markers would be considered to teach this limitation.
Claims 1 and 26 recite “for each marker, determining whether the marker is significant or insignificant by calculating a marker significance based on one or more of an entropy score, a divergence score, a statistical significance score, and a viability score”, which is interpreted as only one score of the entropy, divergence, statistical significance, and viability scores is required to be performed. However, all of the scores will be examined with regard to the prior art in the interest of compact prosecution.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-4, 6-7, 9-13, 15-26, 28-29, 31-32, 34-38, and 40-50 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1 and 26 recite the limitations of a method and a system “for informing treatment in an individual based on microsatellite instability (MSI)” in the preamble. However, the claims lack a positive active step relating back to the preamble and are therefore indefinite. The last active positive step recited in the claims is “determining an instability score for the sample… representing a likelihood that the sample contains MSI”. The claims do not recite any steps for using the instability score to inform treatment. Therefore, it is unclear as to whether the method is drawn to informing treatment in an individual based on microsatellite instability (MSI) or to determining an instability score for a sample.
Claims 1 and 26 recite the limitations “filtering the plurality of markers such that a specificity of determining an instability score increases” and “determining an instability score for the sample based on the calculated marker significances scores for the filtered plurality of markers”. The relationship between the recitations of “an instability score” is not clear. If the first recitation is intended to provide antecedent basis to the second recitation, it is recommended to amend the claims to recite “determining [[an]] the instability score”. However, under such an interpretation, the claims do not recite any active steps for determining that the specificity of determining an instability score has increased due to the filtering step or what is being filtered to provide such an increase, so it is unclear that filtering the markers would lead to an increased specificity. As noted above, the limitation “such that a specificity of determining an instability score increases” is interpreted as an intended use of the filtering step. If Applicant intends for this limitation to provide any limitations beyond “filtering” that are clear, it is recommended to amend the claims to recite what is being filtered, as in claims 21 and 46. 
Claims 16 and 41 recite the limitations “only markers including a same number of test reads and control reads for the marker achieve the threshold viability score”. It is not clear whether the claims should recite a same number or a similar number, because it is not clear that there could be a scenario where the number of reads for a marker would be exactly the same between different samples. For example, in a scenario where the number of reads differs by even one, the markers would not be included in the analysis. If Applicant did intend for the claims to recite “same”, it is requested that Applicant state so on the record, but it is noted that such an interpretation will lead to questions of enablement. If Applicant did intend for the claims to recite similar, it is not clear how to derive the acceptable ranges for determining that the test and control reads would be similar, i.e., similar is a relative term. For examination purposes, the claims will be interpreted such that any art teaching comparing the similarity of test and control reads in some manner will be considered to read on the limitation. 
Claim 26 recites the limitation “for each marker, determining whether the marker is significant or insignificant by calculating a marker significance based on one or more of an entropy score, a divergence score, a statistical significance score, and a viability score” and “the significance score is calculated by quantifying a statistical significance of the marker”. It is not clear whether the significance score in the second limitation is intended to refer to the overall marker significance or the statistical significance score recited in the first limitation. For examination purposes, it is assumed that the significance score refers to the statistical significance score. If this interpretation is correct, it is recommended to amend the claim to recite “the statistical significance score is calculated by quantifying a statistical significance of the marker”.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6-7, 9-13, 15-26, 28-29, 31-32, 34-38, and 40-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to one or more judicial exceptions without significantly more.
MPEP 2106 organizes judicial exception analysis into Steps 1, 2A (Prongs One and Two) and 2B as follows below. MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a method and a system, i.e., a process, machine, or manufacture within the above 101 categories [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite judicial exceptions in the form of abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas) are as follows:
Independent claims 1 and 26: selecting a plurality of markers from the plurality of test reads and the plurality of control reads, each marker identifying a set of nucleotides present in both the plurality test reads and the plurality of control reads, and the markers known to be associated with (MSI) in cancer;
filtering the plurality of markers such that a specificity of determining an instability score increases;
for each marker, determining whether the marker is significant or insignificant by calculating a marker significance based on one or more of an entropy score, a divergence score, a statistical significance score, and a viability score, the marker significance indicating the significance and viability for the marker in detecting MSI, and wherein:
the entropy score representing an entropy of the marker is calculated by quantifying a difference in entropy between test reads and control reads for the marker,
the divergence score representing a relative entropy for the marker is calculated by quantifying a relative diffeerence in an expected length variation between the test reads and control reads for the marker, 
the (statistical) significance score is calculated by quantifying a statistical significance of the marker, 
the viability score is calculated by quantifying similarities between the marker and other markers in the filtered pluarlity of markers;
determining an instability score for the sample based on the calculated marker significances scores for the filtered plurality of markers, the instability score a ratio of significant to insignificant markers representing a likelihood that the sample contains MSI.
Dependent claims 3-4, 6-7, 9-13, 15-21, 28-29, 31-32, 34-38, and 40-46 recite further steps that limit the judicial exceptions in independent claims 1 and 26 and, as such, also are directed to those abstract ideas. For example, claims 3-4 and 28-29 further limit the entropy score and its role in determining marker significance; claims 6-7 and 31-32 further limit the divergence score and its role in determining marker significance; claims 9-13 and 34-38 further limit the statistical significance score and its role in determining marker significance; claims 15-16, 18, 40-41, and 43 further limit the viability score and its role in determining marker significance; claims 17, 19-20, 42, and 44-45 further limit calculating the marker significance by applying an error correction model; and claims 21 and 46 further limit filtering.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined to each cover performance either in the mind and/or by mathematical operation because the method only requires a user to manually determine the likelihood that a sample contains MSI. Without further detail as to the methodology involved in “selecting”, “identifying”, “filtering”, “determining”, “calculating”, and “quantifying”, under the BRI, one may simply, for example, use pen and paper to select markers, filter the markers, determining whether the markers are significant by calculating one or more of an entropy score, a divergence score, a statistical significance score, and a viability score, and determining a ratio of significant to insignificant markers. Some of these steps, such as calculating an entropy score, a divergence score, a statistical significance score, and a viability score and determining an instability score, and those recited in the dependent claims require mathematical techniques as the only supported embodiments, as is supported in the Specification at: [0111-0112], [0114], [0116], [0118-0120]
Therefore, claims 1 and 26 and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the judicial exceptions into a practical application (MPEP 2106.04(d)). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the judicial exceptions are integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exceptions, the claim is said to fail to integrate the judicial exceptions into a practical application (MPEP 2106.04(d).III).

Additional elements, Step 2A, Prong Two
With respect to the instant recitations, the claims recite the following additional elements: 
Claims 1 and 26: accessing a plurality of test reads and a plurality of control reads associated with a sample.
Dependent claims 22-25 and 47-50 recite steps that further limit the recited additional elements in the claims. For example, claim 22 and 47 further limit the read depth of the markers; claims 23-25 and 48-50 further limit obtaining reads.
Independent claim 26 includes the additional non-abstract elements of a system comprising one or more processors and one or more memories storing computer instructions.

Considerations under Step 2A, Prong Two
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “accessing” test and control reads, perform functions of collecting the data needed to carry out the judicial exceptions. Data gathering does not impose any meaningful limitation on the judicial exceptions, or on how the judicial exceptions are performed. Data gathering and outputting steps are not sufficient to integrate judicial exceptions into a practical application (MPEP 2106.05(g)). 
Further steps directed to additional non-abstract elements of “a system comprising one or more processors and one or more memories storing computer instructions” do not describe any specific computational steps by which the “computer parts” perform or carry out the judicial exceptions, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the judicial exceptions. Hence, these are mere instructions to apply the judicial exceptions using a computer, and therefore the claim does not integrate that judicial exceptions into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). 
The Specification discloses that the detection method improves sensitivity of MSI detection over the prior art method at [0126-0130], but does not provide a clear explanation for how the additional elements provide these improvements. Therefore, the additional elements do not clearly improve the functioning of a computer, or comprise an improvement to any other technical field. Further, the additional elements do not clearly effect a particular treatment; they do not clearly require or set forth a particular machine; they do not clearly effect a transformation of matter; nor do they clearly provide a nonconventional or unconventional step (MPEP2106.04(d)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to one or more judicial exceptions [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B (MPEP 2106.05.A i-vi)
According to analysis so far, the additional elements described above do not provide significantly more than the judicial exception. A determination of whether additional elements provide significantly more also rests on whether the additional elements or a combination of elements represents other than what is well-understood, routine, and conventional. Conventionality is a question of fact and may be evidenced as: a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Garner et al. (US 2014/0235456) discloses that receiving test and control microsatellite data is a data gathering element that is routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [0085]. As such, the claims simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP2106.05(d)). The data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claim 26 and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Garner et al. (US 2014/0235456; IDS reference) teaches that computing elements are routine, well-understood and conventional in the art at least at [0167-0188]. The specification also notes that computer processors and systems, as example, are commercially available or widely used at least at [0133-0135]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than the judicial exceptions (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instant claims are not drawn to eligible subject matter as they are directed to one or more judicial exceptions without significantly more. For additional guidance, applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 1, 3-4, 6, 9-10, 15-18, 20-22, 24-26, 28-29, 31, 34, 36, 40-43, 45-47, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Salipante et al. (Clinical Chemistry, 2014, 60, p. 1192-1199) in view of Perlin (US 10,489,233 B1; filed 7/29/2016). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
The prior art to Salipante discloses an approach, mSINGs, to detect the microsatellite instability (MSI) phenotype using next generation sequencing (NGS) (abstract). Salipante teaches the instant features as follows.
Claim 1 discloses a method for informing treatment in an individual based on microsatellite instability (MSI). Claim 26 discloses a system comprising one or more processors and one or more memories storing computer instructions for informing treatment in an individual based on microsatellite instability (MSI), the instructions when executed by the one or more processors causing the processer to perform steps.
Salipante teaches that the source code (i.e., instructions) for mSINGs analysis is publicly available (p. 1195, col. 2, par. 2). As the computing elements recited in claim 26 are required to perform a computer implemented method, such as the one taught by Salipante, it is considered that Salipante fairly teaches these elements.
The steps of claim 1 and claim 26 include:
accessing a plurality of test reads and a plurality of control reads associated with a sample; 
Salipante teaches examining NGS data from samples known to be MSI-negative (i.e., control reads) and MSI-positive (i.e., test reads). 
selecting a plurality of markers from the plurality of test reads and the plurality of control reads, each marker identifying a set of nucleotides present in both the plurality test reads and the plurality of control reads, and the markers known to be associated with (MSI) in cancer;
Salipante teaches identifying genomic sites (i.e., markers) with evidence of length instability on sequencing (i.e., from the test and control reads), including sites with 3 or more different length polymorphisms in known MSI-positive tumors (i.e., known to be associated with MSI in cancer) to generate suitable microsatellite marker loci (p. 1194, col. 1, par. 2). Salipante teaches evaluating the number of reads at each locus (i.e., marker) for control samples (p. 1194, col. 2, par. 2) and experimental samples (p. 1195, col. 1, par. 2).
filtering the plurality of markers such that a specificity of determining an instability score increases;
Salipante teaches that during identifying suitable microsatellite loci, the final panel was limited (i.e., filtered) to markers with mononucleotide tracts because they are believed to be the most sensitive and specific for detecting MSI (p. 1194, col. 1, par. 1).
for each marker, determining whether the marker is significant or insignificant by calculating a marker significance based on one or more of an entropy score, a divergence score, a statistical significance score, and a viability score, the marker significance indicating the significance and viability for the marker in detecting MSI, and wherein:
Salipante teaches scoring each microsatellite locus as stable or unstable (p. 1195, col. 1, par. 2). Salipante is considered to teach a divergence score, a statistical significance score, and a viability score as described below.
the entropy score representing an entropy of the marker is calculated by quantifying a difference in entropy between test reads and control reads for the marker, 
Salipante does not teach an entropy score. 
the divergence score representing a relative entropy for the marker is calculated by quantifying a relative diffeerence in an expected length variation between the test reads and control reads for the marker,
Salipante teaches calculating descriptive statistics about the distribution of PCR slippage fragments (i.e., length) observed at each locus across a population of MSI-negative control samples to establish baseline reference values (i.e., expected length variation) (p. 1194, col. 1, par. 3 through p. 1195, col. 1, par. 1). Salipante teaches processing experimental data similarly to the control data to compare the experimental results against the baseline reference values at each locus, where the microsatellites at each locus with different lengths are considered different alleles, and if the tally of alleles counted exceeded the formula [mean number of alleles + (3 x SD)], the locus was scored as unstable (i.e., a divergence score) (p. 1195, col. 1, par. 2 through col. 2, par. 1).
the (statistical) significance score is calculated by quantifying a statistical significance of the marker, 
As Salipante teaches that the metric (described above as a divergence score), provides a statistical framework for evaluating the stability or instability of any particular marker (p. 1195, col. 1, par. 2 through col. 2, par. 1), their metric can also be considered a statistical significance score. 
the viability score is calculated by quantifying similarities between the marker and other markers in the filtered pluarlity of markers;
Salipante teaches requiring a minimum read depth of 30 or more reads at each locus for control samples (p. 1194, col. 2, par. 2) and experimental samples (p. 1195, col. 1, par. 2). The read depth for each locus is considered as a similarity between the markers, and is therefore considered to encompass a viability score.
determining an instability score for the sample based on the calculated marker significances scores for the filtered plurality of markers, the instability score a ratio of significant to insignificant markers representing a likelihood that the sample contains MSI.
Salipante teaches calculating the fraction of unstable loci out of the total number of loci analyzed for each experimental sample (p. 1195, col. 2, par. 1). 
Salipante does not teach an entropy score.
However, the prior art to Perlin discloses an apparatus for determining the probability of error in identifying evidence (abstract). Perlin teaches that it is often desired to compare a questioned item with a known exemplar, for example, forensic scientists compare questioned DNA evidence with a genotype from a known person to calculate a numerical match statistic (col. 4, lines 31-39). Perlin teaches that DNA testing uses short tandem repeat loci (i.e., microsatellites) where genotypes are pairs of alleles differentiated by sequence length, and that multiple genetic loci can be used for DNA identification by calculating the prior probability function of the genotype of each locus (col. 9, lines19 through col. 10, line 46). Perlin teaches how to rapidly and accurately calculate the false match probability of probability mass functions for discrete genotypes used in DNA identification, where the relative entropy is the expected value under the prior probability of the loci (col. 5, line 47 through col. 12, line 58). As the specification discloses that “entropy is the average uncertainty in microsatellite length” [0007], and as Perlin teaches calculating comparing the probability of the lengths of short tandem repeats as described herein, it is considered that Perlin fairly teaches the limitations of the claim.
Regarding claims 1 and 26, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Salipante and Perlin because both references disclose methods for evaluating nucleotide sequences. The motivation to include measuring the entropy of the microsatellites, or short tandem repeats, would have been to account for errors in the numerical match statistic created when comparing DNA for forensic or medical purposes, as taught by Perlin (col. 4, lines 18-30 and line 40 through col. 5, line 54). Such a combination would result in a method where each microsatellite locus is assessed in terms of differences in the entropy of the lengths, as taught by Perlin, and the expected lengths, statistical significance, and read depth threshold, as taught by Salipante, where an overall score would be calculated by the unstable loci out of the total number of loci, as taught by Salipante. One could have combined the elements as claimed by the known methods of Salipante and Perlin, and that in combination, each element merely would have performed the same function as it did separately for the predictable result of identifying a sample with microsatellite instability.
Regarding claims 3 and 28, Salipante in view of Perlin teach the method of claim 1 and the system of claim 26 as described above. Claims 3 and 28 further add that the difference in entropy of the marker is the entropy of the test reads less the entropy of the control reads for the marker, which Salipante does not teach.
However, Perlin teaches comparing an evidence genotype and a known exemplar genotype to calculate a match statistic and then measuring the chance of falsely matching someone who did not contribute (i.e., a non-contributor) their DNA to the evidence (col. 5, lines 14-20); in other words, Perlin teaches a method for determining whether two short tandem repeat sequences match. Perlin teaches calculating the summation of the relative entropy of p and q to find the divergence between p and q, where when p does not equal q, the expected non-contributor match is exclusionary (col. 11, lines 5-23), which is considered to encompass comparing the entropy calculated for any two sequences and determining whether they are equal or not. Thus, Perlin is considered to fairly teach the limitation of comparing the difference in entropy between different microsatellite markers.
Regarding claims 4 and 29, Salipante in view of Perlin teach the method of claim 1 and the system of claim 26 as described above. Claims 4 and 29 further limit determining the marker significance to comprising evaluating the difference in entropy for each marker, wherein significant markers are those markers with a difference in entropy indicating the test reads for the marker are more disordered than the control reads for the marker, which Salipante does not teach. 
However, Perlin teaches comparing an evidence genotype and a known exemplar genotype to calculate a match statistic and then measuring the chance of falsely matching someone who did not contribute (i.e., a non-contributor) their DNA to the evidence (col. 5, lines 14-20); in other words, Perlin teaches a method for determining whether two short tandem repeat sequences match. Perlin teaches calculating the summation of the relative entropy of p and q to find the divergence between p and q, where when p does not equal q, the expected non-contributor match is exclusionary (col. 11, lines 5-23), which is considered to encompass comparing the entropy calculated for any two sequences and determining whether they are equal or not. Thus, Perlin is considered to fairly teach the limitation of comparing the difference in entropy between different microsatellite markers. As entropy is a measurable physical property that is most commonly associated with a state of disorder, randomness, or uncertainty, it is considered that the terms “entropy” and “disordered” are not patentably distinct as currently recited.
Regarding claims 3-4 and 28-29, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Salipante and Perlin because both references disclose methods for evaluating nucleotide sequences. The motivation to include measuring the entropy of the microsatellites, or short tandem repeats, would have been to account for errors in the numerical match statistic created when comparing DNA for forensic or medical purposes, as taught by Perlin (col. 4, lines 18-30 and line 40 through col. 5, line 54). Therefore, one could have combined the elements as claimed by the known methods of Salipante and Perlin, and that in combination, each element merely would have performed the same function as it did separately for the predictable result of identifying a sample with microsatellite instability.
Regarding claims 6 and 31, Salipante in view of Perlin teach the method of claim 1 and the system of claim 26 as described above. Claims 6 and 31 further add comparing the divergence score for the marker to a threshold divergence score, wherein markers with the divergence score greater than the threshold divergence score, indicate significant markers. Salipante teaches scoring a locus as unstable when the tally of alleles counted exceeded the formula [mean number of alleles + (3 x SD)] (i.e., a threshold) (p. 1195, col. 1, par. 2 through col. 2, par. 1).
Regarding claims 9 and 34, Salipante in view of Perlin teach the method of claim 1 and the system of claim 26 as described above. Claims 9 and 34 further add that the statistical significance score quantifies differences in length distributions between the test reads and the control reads for the marker, the length distributions a measure of the repeated subset of nucleotides in the set of nucleotides. Salipante teaches comparing the distribution of alternate fragments or stutter artifacts in MSI-stable samples to microsatellite loci with repeats of different length in experimental samples to provide a statistical framework for evaluating the stability or instability of each marker (p. 1195, col. 1, par. 2 through col. 2, par. 1). 
Regarding claims 10 and 36, Salipante in view of Perlin teach the method of claim 1 and the system of claim 26 as described above. Claims 10 and 36 further add applying a significance test to the statistical significance score for each marker, the markers passing the significance test being significant markers. Salipante teaches scoring a locus as unstable when the tally of alleles counted exceeded the formula [mean number of alleles + (3 x SD)] (i.e., a significance test) (p. 1195, col. 1, par. 2 through col. 2, par. 1).
Regarding claims 15 and 40, Salipante in view of Perlin teach the method of claim 1 and the system of claim 26 as described above. Claims 15 and 40 further add comparing the viability score for each marker to a threshold viability score, wherein only markers with viability scores above the threshold viability score are included in determining the instability score. Salipante teaches requiring a minimum read depth of 30 or more reads at each locus (i.e., a threshold) for control samples (p. 1194, col. 2, par. 2) and experimental samples (p. 1195, col. 1, par. 2).
Regarding claims 16 and 41, Salipante in view of Perlin teach the method of claim 15 and the system of claim 40 as described above. Claims 16 and 41 further add wherein only markers including a same number of test reads and control reads for the marker achieve the threshold viability score. As Salipante teaches that all loci have at least 30 reads, and as the meaning of the term the “same” in the instant claims is interpreted as “similar as described in the above 35 USC 112(b) rejection, it is considered that Salipante fairly teaches only using loci with a similar, i.e., at least 30, number of reads. 
Regarding claims 17 and 42, Salipante in view of Perlin teach the method of claim 1 and the system of claim 26 as described above. Claims 17 and 42 further add applying an error correction model to a set of measurement errors of the test reads for the marker, the error correction model determining and correcting a characteristic of the test reads. Salipante teaches normalizing (i.e., error correction model) the number of alleles observed in a sample (i.e., a characteristic) with respect to the read depth for the MSI-stable (p. 1194, col. 2, par. 2) and experimental samples (i.e., test reads) (p. 1195, col. 1, par. 2). 
Regarding claims 18 and 43, Salipante in view of Perlin teach the method of claim 17 and the system of claim 42 as described above. Claims 18 and 43 further add that the viability score quantifies the similarities between the characteristic in the test reads and the control reads for the marker. As described above, the read depth threshold taught by Salipante (p. 1194, col. 2, par. 2 and p. 1195, col. 1, par. 2) is considered as a viability score. However, Salipante teaches normalizing the control and experimental reads (p. 1194, col. 2, par. 2 and p. 1195, col. 1, par. 2), which is considered as an error correction as described above. As Salipante teaches comparing the normalized reads from the control and experimental samples to determine an MSI stable reference, it is considered that this could also be considered a viability score. Thus, Salipante fairly teaches the limitations of the claims. 
Regarding claims 20 and 45, Salipante in view of Perlin teach the method of claim 17 and the system of claim 42 as described above. Claims 20 and 45 further add that the characteristic of the test reads for the marker is measured by any of a bag size, a duplex rate, or a sequence depth. Salipante teaches requiring a minimum read depth (i.e., sequence depth) of 30 or more reads at each locus for control samples (p. 1194, col. 2, par. 2) and experimental samples (p. 1195, col. 1, par. 2).
Regarding claims 21 and 46, Salipante in view of Perlin teach the method of claim 1 and the system of claim 26 as described above. Claims 21 and 46 further limit filtering to removing a marker of the plurality of markers based on a zygosity of the marker. Salipante teaches mapping and aligning reads against the human reference genome (p. 1193, col. 2, par. 4) and comparing the number of reads from alleles of each observed length to the reference genome to obtain metrics like -2, -1, +1, +2 (p. 1194, col. 2, par. 2). As Salipante teaches that the observed alleles were able to be compared to the reference genome sequence, it is assumed that there is only one allele (i.e., homozygous) present in the reference genome, and it is therefore considered that Salipante fairly teaches the limitations of the claims.
Regarding claims 22 and 47, Salipante in view of Perlin teach the method of claim 1 and the system of claim 26 as described above. Claims 22 and 47 further add that each marker of the plurality of markers has at least a threshold read depth for each of the test reads and control reads for the marker. Salipante teaches requiring a minimum read depth of 30 or more reads at each locus (i.e., a threshold) for control samples (p. 1194, col. 2, par. 2) and experimental samples (p. 1195, col. 1, par. 2).
Regarding claims 24 and 49, Salipante in view of Perlin teach the method of claim 1 and the system of claim 26 as described above. Claims 24 and 49 further add that the plurality of test reads and the plurality of control reads are obtained from a sample previously known not to include cancer cells. Salipante teaches determining descriptive statistics about the number of slippage fragments observed at each locus across a population of MSI-negative control samples (i.e., control reads) (p. 1194, col. 1, par. 3 through col. 2, par. 1). Salipante teaches performing the same analysis on experimental samples (p. 1195, col. 1, par. 2 through col. 2, par. 1), where the experimental samples included targeted gene sequencing of tumor samples with unknown MSI phenotypes (p. 1193, col. 1, par. 4 through col. 2, par. 3).
Regarding claims 25 and 50, Salipante in view of Perlin teach the method of claim 1 and the system of claim 26 as described above. Claims 25 and 50 further add that the plurality of control reads are obtained from a secondary sample previously known not to include microsatellite instability. Salipante determining descriptive statistics about the number of slippage fragments observed at each locus across a population of MSI-negative control samples (i.e., control reads) (p. 1194, col. 1, par. 3 through col. 2, par. 1).
B.	Claims 7 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Salipante in view of Perlin, as applied to claims 1 and 26 as above, and in further view of Naxerova et al. (Science, 7/7/2017, 357, p. 55-60). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Regarding claims 7 and 32, Salipante in view of Perlin teach the method of claim 1 and the system of claim 26 as described above. Claims 7 and 32 further add that the divergence score is the Jenson-Shannon divergence between the test reads and the control reads for the marker, which Salipante does not teach. 
However, the prior art to Naxerova discloses an examination of the evolutionary relationship between primary tumor, lymph node, and distant metastases in human colorectal cancer (abstract). Naxerova teaches examining the mutation rate in hypermutable, noncoding, polyguanine repeats, which are a type of microsatellite, by calculating a pairwise Jensen-Shannon distance measure between samples belonging to the same patient (p. 1, col. 3, par. 2).
Regarding claims 7 and 32, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Salipante in view Perlin and Naxerova because Salipante and Naxerova both disclose methods for analyzing differences between microsatellites. The motivation to use the Jensen-Shannon distance metric would have been to determine how much the samples had genetically diverged, as taught by Naxerova (p. 1, col. 3, par. 2). One could have combined the elements as claimed by the known methods of Salipante and Naxerova, and that in combination, each element merely would have performed the same function as it did separately for the predictable result of identifying a sample with microsatellite instability.
C.	Claims 11-13, 35, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Salipante in view of Perlin, as applied to claims 1 and 26 as above, and in further view of Niu et al. (Bioinformatics, 2014, 30, p. 1015-1016). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Regarding claims 11 and 35, Salipante in view of Perlin teach the method of claim 1 and the system of claim 26 as described above. Claims 11 and 35 further add that the statistical significance score is a p-value of a chi-squared test comparing a length distribution between the tests reads and control reads for the marker, which Salipante does not teach.
However, the prior art to Niu discloses a program called MSIsensor for automatically detecting somatic microsatellite changes (abstract). Niu teaches that MSIsensor starts with scanning a reference genome for homopolymers and microsatellites, extracting and tallying mapped reads of all possible repeat lengths close to the microsatellite for both tumor and normal samples to produce candidate and null distributions, and performing a χ2 (i.e., chi-squared) test (p. 1015, col. 2, par. 3 through p. 1016, col. 1, par. 1).
Regarding claims 12 and 37, Salipante in view of Perlin and Niu teach the method of claim 10 and the system of claim 36 as described above. Claims 12 and 37 further add that the significance test is the Benjamini-Hochberg correction, which Salipante does not teach.
However, Niu teaches tagging a site as somatic if distributions are significantly different, as quantified by standard multiple testing correction of χ2 P-values according to Benjamini and Hochberg (i.e., Benjamini-Hochberg correction) (p. 1016, col. 1, par. 1).
Regarding claims 13 and 38, Salipante in view of Perlin and Niu teach the method of claim 10 and the system of claim 36 as described above. Claims 13 and 38 further add that the significance test is a method for detecting false discovery rates, which Salipante does not teach.
However, Niu teaches However, Niu teaches tagging a site as somatic if distributions are significantly different, as quantified by standard multiple testing correction of χ2 P-values, with a default false discovery rate threshold (i.e., a method for detecting false discovery rates) (p. 1016, col. 1, par. 1).
Regarding claims 11-13, 35, and 37-38, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Salipante in view of Perlin and Niu because both Salipante and Niu disclose methods for detecting microsatellite instability. The motivation would have been to quantify MSI in paired tumor-normal genome sequencing data, as taught by Niu (p. 1015, col. 2, par. 2). One could have combined the elements as claimed by the known methods of Salipante and Niu, and that in combination, each element merely would have performed the same function as it did separately for the predictable result of identifying a sample with microsatellite instability.
D.	Claims 19, 23, 44, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Salipante in view of Perlin, as applied to claims 1, 17, 26, and 42 as above, and in further view of Matsuguchi et al. (US 20180119137 A1). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Regarding claims 19 and 44, Salipante in view of Perlin teach the method of claim 17 and the system of claim 42 as described above. Claims 19 and 44 further add that the error correction model is any of unique molecular index correction, duplex correction, stitching, or positional error correction, which Salipante does not teach. 
However, the prior art to Matsuguchi discloses a method for identifying a genomic aberration in the sequenced nucleic acids from one or more biological samples of a subject (abstract). Matsuguchi teaches that biological samples are assayed for a presence or absence of biological markers [0009], where the biomarkers may be selected from the microsatellite instability (MSI) source [0172]. Matsuguchi teaches that the biological sample may be indexed or tagged with a unique molecular index for de-duplication or robust error-correction [0125].
Regarding claims 23 and 48, Salipante in view of Perlin teach the method of claim 1 and the system of claim 26 as described above. Claims 23 and 48 further add that test reads for the marker are obtained from cell-free nucleic acid, which Salipante does not teach.
However, Matsuguchi teaches that the biological sample may comprise cell-free deoxyribonucleic acid (cfDNA) molecules [0014, 0042, 0098-0099, 0126, 0128, 0230-0231, and 0233].
Regarding claims 19, 23, 44, and 48, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Salipante in view Perlin and Matsuguchi because Salipante and Matsuguchi both disclose method for detecting microsatellites in a biological sample. The motivation to tag the nucleic acids would have been to perform multiple functions, including multiplexing, de-duplication, detection of ultralow-frequency mutations, accurate quantification, robust error-correction, and increased effective read length, as taught by Matsuguchi [0125]. The motivation to use cell-free DNA would have been to assay the small pieces of nucleic acids released into the bloodstream by dying tumor cells, as taught by Matsuguchi [00126]. One could have combined the elements as claimed by the known methods of Salipante and Matsuguchi, and that in combination, each element merely would have performed the same function as it did separately for the predictable result of identifying a sample with microsatellite instability.
Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1671                                                                                                                                                                                                        
/Lori A. Clow/Primary Examiner, Art Unit 1671